DETAILED ACTION
                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

Response to Amendment
The final rejection(s) of claims 5, 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been withdrawn in view of the amendment filed on 12/02/2021

Response to Arguments
Applicant’s arguments, see pages 5-10 of the response, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1, 2 and 5-7 under 35 U.S.C. § 103 as allegedly being unpatentable over Oomori et al. (US 2018/0204728)/ the rejection(s) of claims 1-2 and 5-7 under 35 U.S.C. § 103 as allegedly being unpatentable over Hirotsu et al. (US 2015/0332932) in view of Oomori/ 3, Oomori is not understood as teaching or suggesting that that ammonium bromide or ammonium chloride is formed from the ammonia gas on a bottom surface of a trench of said first stacked film or said second stacked film and acts as an etchant of said first stacked film or said second stacked film, respectively, as now recited in amended claim 1, none of the Takayama/Hirotsu is seen as teaching or suggesting Applicant’s claimed method: wherein ammonium bromide or ammonium chloride is formed from the ammonia gas on a bottom surface of a trench of said first stacked film or said second stacked film and acts as an etchant of said first stacked film or said second stacked film) have been fully considered and are persuasive.  Therefore, the final rejection(s) of claims 1-2, 5-7, 12, 14, as set forth in the final office action dated 06/03/2021 have been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-2, 5-7 under 35 U.S.C 103 is made in view of newly cited primary reference of Ogawa et al (US 2015/0228500), secondary reference of  Shimizu (US 2006/0011580) and previously cited reference of Oomori et al (US 2018/0204728) as set forth in detail below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


       Claims 1, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2015/0228500) in view of Shimizu (US 2006/0011580)
    Ogawa discloses a plasma processing method in which a stacked film formed by alternately stacking a silicon oxide film IL1 and a silicon nitride film IL2, is etched by using a plasma (page 2, para 0024, page 4, para 0049-0057), the method comprising:
  etching the stacked film, formed by alternately stacked a silicon oxide film IL1 and a silicon nitride film IL2, by using a mixed gas of a HBr (hydrogen bromide) gas, CH2F2/hydrofluorocarbon gas and NH 3 gas/ nitrogen element-containing gas to form a hole/trench of the stacked film ( page 4, para 0049-0054, 0060, fig. 5). Ogawa also discloses that active species of bromide/deposits are generated during etching (page 4, para 0065)
  Unlike the instant claimed invention as per claim 1, Ogawa fails to specifically disclose the limitation of wherein ammonium bromide or ammonium chloride is formed from the ammonia gas on a bottom surface of a trench of the stacked film formed by alternately stacked a silicon oxide film IL1 and a silicon nitride film IL2/second stacked film and acts as an etchant of the second stacked film, respectively
   Shimizu discloses a plasma etching process on surface of a semiconductor wafer employing NH 3 gas, wherein NH 4Br/ammonium bromide is formed from the ammonia gas on a surface of the wafer, the ammonium bromide acts as a quality modification material 203/etchant to remove layer 202 ( page 2, para 0031, page 3, para 0039-0040, figs 2-3)
3 gas and HBr gas to form ammonium bromide/etchant on a bottom surface of a trench of the second stacked film so the quality modification of the deposits becomes possible as taught in Shimizu (page 2, para 0033)
 Regarding claims 5, 7, the modified reference of Ogawa would have disclosed that the temperature of the wafer is maintained at 10°C during etching ( page 5, para 0070), which reads on a temperature of the second stacked film is controlled to be a predetermined temperature at which formation of the ammonium bromide on the bottom surface of the second stacked film is promoted because the applicants disclose that "when the plasma is formed under a processing pressure of 0.4 Pa to 20 Pa with a mixed gas containing a HBr gas, a N2 gas and a CH 3F gas in the processing chamber 40, the temperature of the wafer is maintained at 20°C or lower by controlling the stage temperature so that ammonium bromide is formed on the surface of the sample 3 from the mixed gas supplied to the processing chamber 40" in paragraph 0082 of the instant specification

Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2015/0228500) in view of Shimizu (US 2006/0011580) as applied to claims 1, 5, 7 above and further in view of Oomori et al (US 2018/0204728) 
   The features of claim 1 are set forth in the paragraph 5 above. Unlike the claimed invention as per claim 2, Ogawa and Shimizu fails to disclose the limitation of wherein the hydrofluorocarbon gas is a fluoromethane (CH 3F) gas
3, CH2F 2, CH 3F (page 3, para 0033, 0043, page 4, para 0044).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted CH2F 2 gas in Ogawa and Shimizu with CH 3F gas because both gases are conventional hydrofluorcarbon etching gases, as taught in Oomori, thus the substitution of one for the other would have produced the same expected result
 Regarding claim 6, the modified reference of Ogawa would have disclosed that the temperature of the wafer is maintained at 10°C during etching ( page 5, para 0070), which reads on a temperature of the second stacked film is controlled to be a predetermined temperature at which formation of the ammonium bromide on the bottom surface of the second stacked film is promoted because the applicants disclose that "when the plasma is formed under a processing pressure of 0.4 Pa to 20 Pa with a mixed gas containing a HBr gas, a N2 gas and a CH 3F gas in the processing chamber 40, the temperature of the wafer is maintained at 20°C or lower by controlling the stage temperature so that ammonium bromide is formed on the surface of the sample 3 from the mixed gas supplied to the processing chamber 40" in paragraph 0082 of the instant specification

Allowable Subject Matter
Claims 12, 14 allowed

     Regarding claim 12, the cited prior art of record fails to disclose or render obvious a method comprises a limitation of etching the stacked film by using a mixed gas of a fluoromethane (CH 3F) gas, a nitrogen element-containing gas and a chlorine gas, or a mixed gas of a fluoromethane (CH 3F) gas, a nitrogen element-containing gas and a boron trichloride (BCI 3) gas, in combination with the rest of the limitations of claim 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/LAN VINH/Primary Examiner, Art Unit 1713